Citation Nr: 0513001	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at the Lexington Medical Center from 
February 4, 2002, to February 6, 2002.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran had active duty from February 1963 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Columbia, South 
Carolina.  

By way of history, the veteran sought reimbursement for 
medical care from January 27, 2002, through February 6, 2002.  
It was determined that care and payment at the Lexington 
Medical Center was authorized for treatment from January 27, 
2002, to February 3, 2002.  Payment or reimbursement for the 
cost of private medical expenses incurred from February 4, 
2002, to February 6, 2002, was denied, however, because the 
patient was stable at that point.

At the veteran's request, a travel Board hearing was 
scheduled for November 5, 2004; however, he failed to report 
for the hearing and did not provide a reason for his failure 
to appear.  The Board considered the request withdrawn.  See 
38 C.F.R. § 20.704 (2004).  In February 2005, the Board wrote 
to the veteran in order to clarify representation.  He did 
not respond.  On March 16, 2005, the Board issued a decision 
that denied the appeal.

The purpose of the present Board decision is to vacate the 
March 16, 2005, Board decision.  The Board will issue a 
separate decision which dismisses the appeal of entitlement 
to payment or reimbursement of private medical expenses 
incurred at the Lexington Medical Center from February 4, 
2002, to February 6, 2002.


VACATUR

In a decision dated March 16, 2005, the Board adjudicated the 
veteran's appeal of his claim of entitlement to payment or 
reimbursement of private medical expenses incurred at the 
Lexington Medical Center from February 4, 2002, to February 
6, 2002.  According to information obtained from the Social 
Security Administration, the veteran died on December [redacted], 
2004.  The Board was not aware of the veteran's death until 
it attempted to mail its decision to the veteran.  They 
sought an updated address after the decision was returned 
with no forwarding address.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board issued its decision in March 2005, the 
Board had no jurisdiction to adjudicate the veteran's claim 
of reimbursement of medical expenses.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision and dismiss the appeal.  Landicho, 
supra.  The vacatur of the Board's March 2005 decision and 
dismissal of this appeal on these grounds ensures that the 
decision by the Board and the underlying decision by the RO 
have no preclusive effect in the adjudication of any claims 
derived from the veteran's entitlements, and which may ensue 
in the future.  Therefore, consistent with the Court's 
reasoning set forth in Landicho, and to accord due process, 
the Board vacates its March 2005 decision.  See 38 C.F.R. 
§ 20.904(a).  As noted in the above introduction section, a 
separate Board decision dismisses the appeal of the claim of 
entitlement to payment or reimbursement of private medical 
expenses incurred at the Lexington Medical Center from 
February 4, 2002, to February 6, 2002.


ORDER

The Board decision of March 16, 2005, in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


